DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-11 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ho (U.S. Patent Application Publication No. 2017/0047308).

Regarding claim 1.
Ho discloses: 
 An electronic package, comprising a base substrate(142 120), the base substrate having a plurality of through substrate vias([0025]); 
a first die(154) over the base substrate(154 over 120); 
a first cavity into the base substrate, wherein the first cavity is at least partially within a footprint of the first die(cavity 138 into 120); and a first component in the first cavity(104 in 138).

Regarding claim 2. Ho discloses: 
The electronic package of claim 1, wherein the first component is a second die. (154 and [0053])

Regarding claim 3. Ho discloses:  The electronic package of claim 2, wherein the second die comprises through substrate vias. (154 and [0053] and figs. 4 and 6,TSVs 184)


Regarding claim 6. 
Ho discloses: The electronic package of claim 1, wherein the first component is a passive electrical component. (104 die may be passive [0020]).

Regarding claim 8. 
Ho discloses:
 The electronic package of claim 1, wherein the first cavity is entirely within the footprint of the first die. (see figs 4-6, 138 within footprint of 154)

Regarding claim 9.
Ho discloses: 
 The electronic package of claim 1, further comprising: a second die(194) over the base substrate (142 120 194 over base).

Regarding claim 10.
Ho discloses:  
The electronic package of claim 9, wherein the first cavity(138) is at least partially within a footprint of the second die.(138 within footprint of 194)

Regarding claim 11.
Ho discloses: 
 The electronic package of claim 9, wherein the first component(104) electrically couples the first die(154) to the second die(194).(the devices being electrically coupled to each other).

Regarding claim 14.
HO discloses; 
 The electronic package of claim 9, wherein the first die is electrically coupled to the second die by one or more traces on the base substrate. (194 and 154 coupled via 146 on substrate 142)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 12, 13, 15, 16 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over by Ho (U.S. Patent Application Publication No. 2017/0047308).

Regarding claims 4, 5, 15 and 16. 
Ho discloses all of the features of claim 1.
Ho does not disclose:  .
 The electronic package of claim 2, wherein an active surface of the second die faces an active surface of the first die.(Fig. 1 and [0019])
Regarding claim 5. The electronic package of claim 2, wherein an active surface of the second die faces away from an active surface of the first die.
Regarding claim 15.
Ho discloses: 
 The electronic package of claim 1, wherein the base substrate is a passive substrate. ([0006] and [0031])
Regarding claim 16. The electronic package of claim 1, wherein the base substrate is an active substrate.
However, the active surface of the second die could face the active surface of the first die, or face away. And the substrate could be passive or active.  Both of these features have a finite number of possible solutions, and would have been predictable to try for the obvious benefit of fitting the dies in the device in a desired way for electrical connection, and for making the device smaller, by aligning dies as desired or including active areas on substrate or not.  IT has been held obvious to try features where the there are a finite number of predictable solutions with no unexpected results.  As such, the recited features would have been obvious to try for the obvious benefit of making the device smaller.  See MPEP §2143. 

Regarding claim 12 and 13
Ho discloses all of the features of claim 9. 
Ho does not dsiclsoe: 
The electronic package of claim 9, further comprising: a second cavity into the base substrate, wherein the second cavity is entirely within the footprint of the first die.
Regarding claim 13. The electronic package of claim 12, further comprising: a second component in the second cavity.
However, claims 12 and 13 merely recite a duplication of the parts of claim 9. Here, the mere addition of a new cavity would be a duplication of parts providing no new or unexpected result.  However, the mere duplication of parts which produce no unexpected result has been held obvious.  Here it would have been obvious to provide another cavity and second component for the obvious benefit of making the device smaller and more dense.  Thus, the features of claims 12 and 13 would have been obvious.  See MPEP 2144.04(VI)(B). 


Regarding claim 22.
Ho discloses: 
 An electronic system, comprising: 
a board ([0002],[0007], disclosing the package is used in phones, which would include the package mounted to a circuit board also disclosing that semiconductors are commonly used in modern electronics in which they are mounted to PCB’s.); an electronic package coupled to the board, wherein the electronic package comprises:
 a base substrate(142 and 120), wherein the base substrate comprises through substrate vias (TSVs)([0025]), and wherein the base substrate comprises silicon([0030]); 
a first die (154)over the base substrate(154 over 120);
 a second die(194) over the base substrate(194 over 142 an 120);
 a first cavity(138) into the base substrate(120), wherein the first cavity is at least partially within a footprint of the first die(138 in footprint of 154) and at least partially within a footprint of the second die(194); a first component(104) in the first cavity(104 in 138); 
Ho does not discloses: 
a second cavity into the base substrate; and a second component in the second cavity.
However, the recited features merely recite a duplication of the parts of the cavity and component. Here, the mere addition of a new cavity would be a duplication of parts providing no new or unexpected result.  However, the mere duplication of parts which produce no unexpected result has been held obvious.  Here it would have been obvious to provide another cavity and second component for the obvious benefit of making the device smaller and more dense.  Thus, the features of claims 22 would have been obvious.  See MPEP 2144.04(VI)(B). 

Regarding claim 23. 
Ho discloses
The electronic system of claim 22, wherein the first component electrically couples the first die to the second die. ((154)(194).(the devices being electrically coupled to each other in modified Ho, all of the dies and components are coupled to each other).

Regarding claim 24. 
See Ho Fig. 6: 
The electronic system of claim 22, wherein the at least one of the first component and the second component comprises through substrate vias. (104 having TSV’s 184)

Regarding claim 25. 
Ho discloses all of the features of claim 22. 
Ho does not disclose: 
The electronic system of claim 22, wherein an active surface of the first die faces an active surface of the first component.
However, the active surface of the second die could face the active surface of the first die, or face away. Thus, the feature have a finite number of possible solutions, and would have been predictable to try for the obvious benefit of fitting the dies in the device in a desired way for electrical connection, and for making the device smaller, by aligning dies as desired or including active areas on substrate or not.  IT has been held obvious to try features where there are a finite number of predictable solutions with no unexpected results.  As such, the recited features would have been obvious to try for the obvious benefit of making the device smaller.  See MPEP §2143. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Ho (U.S. Patent Application Publication No. 2017/0047308) in view of Ouyang (U.S. Patent Application Publication No. 2008/0229759)

Regarding claim 7. 
Ho discloses all of the features of claim 1. 
Ho does not discloses: 
The electronic package of claim 1, wherein the first component is a thermoelectric cooling (TEC) module.
In related art, Ouyang discloses: 
the first component is a thermoelectric cooling (TEC) module. ([0072] and fig. 4, 428,)
Ouyang discloses that the TEC device 428 provides the benefit of allowing heat to be removed from the die, and the device 428 is within a cavity adjacent the chip.  It would have been obvious to modify Ho as taught by Ouyang by providing a heat sink to the die.  Thus, the features of claim 7 would have been obvious to one having ordinary skill in the art. 



Claim 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over by Ho (U.S. Patent Application Publication No. 2017/0047308)  in view of Yu (U.S. Patent Application Publication No. 2016/0093583) in view of Or-Bach (U.S. Patent Application Publication No. 2013/0241026). 

Regarding claim 17. 
Ho discloses: 
A method of forming an electronic package, comprising: 
forming through substrate vias (TSVs) (See Figs. 5 and 6, and 124 through 120) partially through a base substrate(120 142 ); 
forming a cavity into the base substrate, wherein the cavity exposes a plurality of pads(Fig. 2c, 38 formed);
 attaching a component to the plurality of pads(104 attached to pads); 
embedding the 
component within a mold layer([0060]); 
and attaching a die(154) to the base substrate(120).

Ho does not disclose: 
thinning the base substrate, wherein the TSVs are not exposed; 
attaching a carrier  to the base substrate; 
planarizing the base substrate, wherein the planarizing exposes the TSVs; 
removing the carrier;  .
In related art Yu discloses:
thinning the base substrate, wherein the TSVs are not exposed (Figs. 3a-3b obvious to grind substrate to a desired thicikness)
planarizing the base substrate, wherein the planarizing exposes the TSVs; (See Fig. 3L – Fig. 3M, );
IN related art, Or-Bach discloses Fig. 1: 
attaching a carrier(110) to the base substrate(100); 
removing the carrier(110); 
 Yu and Bach discloses two methods used to efficiently manufacture smaller semiconductor devices.  That is, the recited features provide the benefit of allowing the device to be more robust and dorable during manufacturing, and such would have been obvious to one having ordinary skill in the art for the obvious benefit of easing the manufacturing of the device of Ho. 

Regarding claim 18.  
Ho discloses all fo the features of claim 17. 
Ho does not disclose: 
The method of claim 17, wherein an active surface of the component faces an active surface of the die.
However, the active surface of the second die could face the active surface of the first die, or face away. And the substrate could be passive or active.  Both of these features have a finite number of possible solutions, and would have been predictable to try for the obvious benefit of fitting the dies in the device in a desired way for electrical connection, and for making the device smaller, by aligning dies as desired or including active areas on substrate or not.  IT has been held obvious to try features where the there are a finite number of predictable solutions with no unexpected results.  As such, the recited features would have been obvious to try for the obvious benefit of making the device smaller.  See MPEP §2143. 



Regarding claim 19.
Ho discloses: 
 The method of claim 17, wherein the cavity is at least partially within a footprint of the die.(Fig. 5 and 6, 138 in footprint of 154)

Regarding claim 20.
Ho discloses:  The method of claim 17, wherein the component is a second die.(104 is a second die [0030])

Regarding claim 21. 
Ho discloses: 
The method of claim 20, wherein the second die comprises through substrate vias.(See Figs 6 and 7, 104 including TSV 214)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898